Case 1:20-cv-00340-TFM-B Document 45 Filed 05/12/21 Pagelof2 PagelID#: 1201 ©

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

HARLEYSVILLE PREFERRED
INSURANCE COMPANY,
CIVIL ACTION NO.
Plaintiff, CV-2020-340-TFM-B
Vv.

INTERNATIONAL PAPER CO.,
JRD CONTRACTING & LAND
CLEARING, INC., JOHN R.

DAILEY, SR., and JRD
CONTRACTING, INC.,

)

)

)

)

)

)

)

)

)

)

)

)

)

Defendants. )

NOTICE OF WITHDRAWAL

Comes now JOSEPH C. McCORQUODALE, III, attorney for the

Defendants JOHN R. DAILEY, SR. and JRD CONTRACTING, INC., and

withdraws his appearance as counsel of record for said
Defendants.

Respectfully submitted,

/s/ Joseph C. McCorguodale, III
JOSEPH C. MCCORQUODALE, III

 

MCCORQUODALE LAW FIRM

P.O. Drawer 1137

Jackson, AL 36545

Telephone: 251-246-9015

Fax: 251-246-3247
mcemec@mccorquodalelawfirm.com

 
Case 1:20-cv-00340-TFM-B Document 45 Filed 05/12/21 Page2of2 PagelD #: 1202

CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2021, I electronically
filed the foregoing with the Court using the CM/ECF system
which will electronically serve same on the counsel listed
below:

William E. Shreve, Jr.
J. Breanne S. 4Zarzour
P.O. Box 2727

Mobile, AL 36652

John M. Johnson
Brian P. Kappel
Charles M. Hearn

400 20t8 Street North
Birmingham, AL 35203

A. David Fawal
1819 5t® Avenue North
Birmingham, AL 35203

Christina M. Bolin

Edgar M. Elliott, IV

505 North 20th St. Ste 1800
Birmingham, AL 35203

/s/ Joseph C. McCorquodale, III
JOSEPH C. MCCORQUODALE, III

 
